BC HOSPITALITY GROUP INC.
                                                Case 20-13103-BLS             Doc 419   Filed 05/06/21   Page 1 of 28   Date: 05/05/2021
Numerical Claims Register for BC HOSPITALITY GROUP INC (ALL DEBTORS)



DEPARTMENT OF TREASURY - IRS                    Claim Number: 1
PO BOX 7346                                     Claim Date: 01/05/2021
PHILADELPHIA, PA 19101-7346                     Debtor: BC HOSPITALITY GROUP LLC
                                                Comments: WITHDRAWN
                                                DOCKET: 344 (03/24/2021)

PRIORITY                   Claimed:                $595,986.75 UNLIQ
DEPARTMENT OF TREASURY - IRS                    Claim Number: 2
PO BOX 7346                                     Claim Date: 01/05/2021
PHILADELPHIA, PA 19101-7346                     Debtor: BC COMMISSARY NJ LLC
                                                Comments: WITHDRAWN
                                                DOCKET: 345 (03/24/2021)

PRIORITY                   Claimed:                $155,059.69 UNLIQ
DEPARTMENT OF TREASURY - IRS                    Claim Number: 3
PO BOX 7346                                     Claim Date: 01/05/2021
PHILADELPHIA, PA 19101-7346                     Debtor: E2 185 BLEECKER LLC
                                                Comments: WITHDRAWN
                                                DOCKET: 346 (03/24/2021)

PRIORITY                   Claimed:                 $76,291.72 UNLIQ
DEPARTMENT OF TREASURY - IRS                    Claim Number: 4
PO BOX 7346                                     Claim Date: 01/05/2021
PHILADELPHIA, PA 19101-7346                     Debtor: E2 60 WEST 22ND STREET LLC
                                                Comments: WITHDRAWN
                                                DOCKET: 347 (03/24/2021)

PRIORITY                   Claimed:                 $98,066.27 UNLIQ
DEPARTMENT OF TREASURY - IRS                    Claim Number: 5
PO BOX 7346                                     Claim Date: 01/05/2021
PHILADELPHIA, PA 19101-7346                     Debtor: BC WILLIAMSBURG LLC
                                                Comments: WITHDRAWN
                                                DOCKET: 349 (03/24/2021)

PRIORITY                   Claimed:                 $57,589.30 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 1
BC HOSPITALITY GROUP INC.
                                                Case 20-13103-BLS          Doc 419   Filed 05/06/21   Page 2 of 28   Date: 05/05/2021
Numerical Claims Register for BC HOSPITALITY GROUP INC (ALL DEBTORS)



DEPARTMENT OF TREASURY - IRS                    Claim Number: 6
PO BOX 7346                                     Claim Date: 01/05/2021
PHILADELPHIA, PA 19101-7346                     Debtor: BCRC LLC
                                                Comments: WITHDRAWN
                                                DOCKET: 350 (03/24/2021)

PRIORITY                   Claimed:                 $85,039.87 UNLIQ
DEPARTMENT OF TREASURY - IRS                    Claim Number: 7
PO BOX 7346                                     Claim Date: 01/05/2021
PHILADELPHIA, PA 19101-7346                     Debtor: CW SSS LLC
                                                Comments: WITHDRAWN
                                                DOCKET: 351 (03/24/2021)

PRIORITY                   Claimed:                 $55,329.68 UNLIQ
DEPARTMENT OF TREASURY - IRS                    Claim Number: 8
PO BOX 7346                                     Claim Date: 01/05/2021
PHILADELPHIA, PA 19101-7346                     Debtor: BC UNION SQUARE LLC
                                                Comments: WITHDRAWN
                                                DOCKET: 352 (03/24/2021)

PRIORITY                   Claimed:                $103,701.25 UNLIQ
DEPARTMENT OF TREASURY - IRS                    Claim Number: 9
PO BOX 7346                                     Claim Date: 01/05/2021
PHILADELPHIA, PA 19101-7346                     Debtor: BC 1385 BROADWAY LLC
                                                Comments: WITHDRAWN
                                                DOCKET: 353 (03/24/2021)

PRIORITY                   Claimed:                 $62,177.73 UNLIQ
DEPARTMENT OF TREASURY - IRS                    Claim Number: 10
PO BOX 7346                                     Claim Date: 01/05/2021
PHILADELPHIA, PA 19101-7346                     Debtor: BC 630 LEXINGTON LLC
                                                Comments: WITHDRAWN
                                                DOCKET: 354 (03/24/2021)

PRIORITY                   Claimed:                 $56,753.28 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 2
BC HOSPITALITY GROUP INC.
                                                Case 20-13103-BLS            Doc 419   Filed 05/06/21   Page 3 of 28   Date: 05/05/2021
Numerical Claims Register for BC HOSPITALITY GROUP INC (ALL DEBTORS)



DEPARTMENT OF TREASURY - IRS                    Claim Number: 11
PO BOX 7346                                     Claim Date: 01/05/2021
PHILADELPHIA, PA 19101-7346                     Debtor: CCSW FENWAY LLC
                                                Comments: WITHDRAWN
                                                DOCKET: 355 (03/24/2021)

PRIORITY                   Claimed:                 $27,788.63 UNLIQ
DEPARTMENT OF TREASURY - IRS                    Claim Number: 12
PO BOX 7346                                     Claim Date: 01/05/2021
PHILADELPHIA, PA 19101-7346                     Debtor: E2 SEAPORT LLC
                                                Comments: WITHDRAWN
                                                DOCKET: 356 (03/24/2021)

PRIORITY                   Claimed:                 $21,861.90 UNLIQ
DEPARTMENT OF TREASURY - IRS                    Claim Number: 13
PO BOX 7346                                     Claim Date: 01/05/2021
PHILADELPHIA, PA 19101-7346                     Debtor: BC BACK BAY LLC
                                                Comments: WITHDRAWN
                                                DOCKET: 357 (03/24/2021)

PRIORITY                   Claimed:                 $41,879.80 UNLIQ
DEPARTMENT OF TREASURY - IRS                    Claim Number: 14
PO BOX 7346                                     Claim Date: 01/05/2021
PHILADELPHIA, PA 19101-7346                     Debtor: BC PROVIDENCE LLC
                                                Comments: WITHDRAWN
                                                DOCKET: 358 (03/24/2021)

PRIORITY                   Claimed:                 $24,146.44 UNLIQ
DEPARTMENT OF TREASURY - IRS                    Claim Number: 15
PO BOX 7346                                     Claim Date: 01/05/2021
PHILADELPHIA, PA 19101-7346                     Debtor: BC SILVER LAKE LLC
                                                Comments: WITHDRAWN
                                                DOCKET: 359 (03/24/2021)

PRIORITY                   Claimed:                 $43,291.07 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 3
BC HOSPITALITY GROUP INC.
                                                Case 20-13103-BLS          Doc 419      Filed 05/06/21   Page 4 of 28   Date: 05/05/2021
Numerical Claims Register for BC HOSPITALITY GROUP INC (ALL DEBTORS)



DEPARTMENT OF TREASURY - IRS                    Claim Number: 16
PO BOX 7346                                     Claim Date: 01/05/2021
PHILDELPHIA, PA 19101-7346                      Debtor: E2 LAFAYETTE LLC
                                                Comments: WITHDRAWN
                                                DOCKET: 348 (03/24/2021)

PRIORITY                   Claimed:                 $54,807.40 UNLIQ
NY STATE DEPT OF TAXATION AND FINANCE           Claim Number: 17
ATTN BANKRUPTCY SECTION                         Claim Date: 01/05/2021
PO BOX 5300                                     Debtor: BC UNION SQUARE LLC
ALBANY, NY 12205-0300


PRIORITY                   Claimed:                    $188.31                 Scheduled:                $0.00 UNLIQ
UNSECURED                  Claimed:                    $845.47
NY STATE DEPT OF TAXATION AND FINANCE           Claim Number: 18
ATTN BANKRUPTCY SECTION                         Claim Date: 01/05/2021
PO BOX 5300                                     Debtor: BC 630 LEXINGTON LLC
ALBANY, NY 12205-0300


PRIORITY                   Claimed:                      $9.73
UNSECURED                  Claimed:                  $1,063.27
NY STATE DEPT OF TAXATION AND FINANCE           Claim Number: 19
ATTN BANKRUPTCY SECTION                         Claim Date: 01/05/2021
PO BOX 5300                                     Debtor: BC BACK BAY LLC
ALBANY, NY 12205-0300


PRIORITY                   Claimed:                    $118.57                 Scheduled:                $0.00 UNLIQ
UNSECURED                  Claimed:                      $4.48
NY STATE DEPT OF TAXAXTION AND FINANCE          Claim Number: 20
ATTN BANKRUPTCY SECTION                         Claim Date: 01/05/2021
PO BOX 5300                                     Debtor: BCRC LLC
ALBANY, NY 12205-0300


PRIORITY                   Claimed:                     $33.43                 Scheduled:                $0.00 UNLIQ
UNSECURED                  Claimed:                  $3,653.09




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 4
BC HOSPITALITY GROUP INC.
                                                Case 20-13103-BLS         Doc 419      Filed 05/06/21   Page 5 of 28   Date: 05/05/2021
Numerical Claims Register for BC HOSPITALITY GROUP INC (ALL DEBTORS)



NY STATE DEPT OF TAXATION AND FINANCE           Claim Number: 21
ATTN BANKRUPTCY SECTION                         Claim Date: 01/14/2021
PO BOX 5300                                     Debtor: BC HOSPITALITY GROUP LLC
ALBANY, NY 12205-0300


PRIORITY                   Claimed:                    $842.23 UNLIQ          Scheduled:                $0.00 UNLIQ
UNSECURED                  Claimed:                    $142.50 UNLIQ
NY STATE DEPT OF TAXATION AND FINANCE           Claim Number: 22
ATTN BANKRUPTCY SECTION                         Claim Date: 01/19/2021
PO BOX 5300                                     Debtor: BC HOSPITALITY GROUP INC.
ALBANY, NY 12205-0300


PRIORITY                   Claimed:                  $1,137.36                Scheduled:                $0.00 UNLIQ
UNSECURED                  Claimed:                    $132.60
SASSOON & CYMROT LLP                            Claim Number: 23
84 STATE ST                                     Claim Date: 01/19/2021
BOSTON, MA 02460                                Debtor: BC HOSPITALITY GROUP INC.



UNSECURED                  Claimed:                 $51,827.46
CITY OF BOSTON                                  Claim Number: 24
ATTN TREASURY DEPT, BANKRUPTCY COOR             Claim Date: 01/19/2021
CITY HALL, RM M-5                               Debtor: BC HOSPITALITY GROUP INC.
ONE CITY HALL SQUARE, MA 02201


PRIORITY                   Claimed:                 $15,548.66                Scheduled:                $0.00 UNLIQ
UNSECURED                  Claimed:                    $100.00
CITY OF BOSTON                                  Claim Number: 25
ATTN TREASURY DEPT, BANKRUPTCY COOR             Claim Date: 01/19/2021
CITY HALL, RM M-5                               Debtor: BC HOSPITALITY GROUP INC.
ONE CITY HALL SQUARE, MA 02201


UNSECURED                  Claimed:                 $35,667.43




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 5
BC HOSPITALITY GROUP INC.
                                                Case 20-13103-BLS            Doc 419    Filed 05/06/21    Page 6 of 28   Date: 05/05/2021
Numerical Claims Register for BC HOSPITALITY GROUP INC (ALL DEBTORS)



COHNREZNICK LLP                                 Claim Number: 26
ATTN MICHELLE FLEISHMAN                         Claim Date: 01/21/2021
14 SYLVAN WAY                                   Debtor: BC HOSPITALITY GROUP INC.
PARSIPPANY, NJ 07054


UNSECURED                  Claimed:                 $11,000.00
KETER ENVIRONMENTAL SERVICES INC                Claim Number: 27
ATTN K BREEN, ESQ                               Claim Date: 01/25/2021
4 HIGH RIDGE PARK, STE 202                      Debtor: BC HOSPITALITY GROUP INC.
STAMFORD, CT 06905


UNSECURED                  Claimed:                 $15,885.09
GEM PLUMBING & HEATING SERVICES LLC             Claim Number: 28
1 WELLINGTON RD                                 Claim Date: 01/28/2021
LINCOLN, RI 02865                               Debtor: BC PROVIDENCE LLC



UNSECURED                  Claimed:                    $864.50                 Scheduled:                $374.50
WB MASON CO INC                                 Claim Number: 29
59 CENTRE ST                                    Claim Date: 01/28/2021
BROCKTON, MA 02301                              Debtor: BC HOSPITALITY GROUP INC.



ADMINISTRATIVE             Claimed:                 $17,989.03
UNSECURED                  Claimed:                  $5,626.70
CALIFORNIA DEPARTMENT OF TAX & FEE ADMIN        Claim Number: 30
PO BOX 942879                                   Claim Date: 02/01/2021
SACRAMENTO, CA 94279-0055                       Debtor: BC SILVER LAKE LLC
                                                Comments:
                                                Claim Out of Balance

PRIORITY                   Claimed:                    $190.00                 Scheduled:                  $0.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 6
BC HOSPITALITY GROUP INC.
                                                Case 20-13103-BLS             Doc 419    Filed 05/06/21    Page 7 of 28   Date: 05/05/2021
Numerical Claims Register for BC HOSPITALITY GROUP INC (ALL DEBTORS)



SASSOON & CYMROT LLP                            Claim Number: 31
84 STATE ST                                     Claim Date: 01/28/2021
BOSTON, MA 02460                                Debtor: BC HOSPITALITY GROUP INC.



UNSECURED                  Claimed:                 $51,827.46
WEST HOLLYWOOD DEVELOPMENT CO LLC               Claim Number: 32
C/O JACK RIFENBARK                              Claim Date: 02/02/2021
1803 PONTIUS AVE                                Debtor: BC WEST HOLLYWOOD LLC
LOS ANGELES, CA 90025


UNSECURED                  Claimed:                 $33,314.99
CLEAN AIR GROUP TRUCKING CORP                   Claim Number: 33
154-05 12TH AVE                                 Claim Date: 02/03/2021
WHITESTONE, NY 11357                            Debtor: E2 185 BLEECKER LLC



UNSECURED                  Claimed:                    $734.91                  Scheduled:                $734.91
IRA WEISSMAN & IWONA WEISSMAN AS TTEES          Claim Number: 34
C/O WEISS ZARETT BROFMAN, ET AL                 Claim Date: 02/04/2021
3333 NEW HYDE PARD RD                           Debtor: E2 LAFAYETTE LLC
NEW HYDE PARK, NY 11042


UNSECURED                  Claimed:                $306,707.69
DEPARTMENT OF TREASURY - IRS                    Claim Number: 35
PO BOX 7346                                     Claim Date: 02/04/2021
PHILADELPHIA, PA 19101-7346                     Debtor: BC HOSPITALITY GROUP INC.



PRIORITY                   Claimed:                  $5,576.32
UNSECURED                  Claimed:                    $851.73




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 7
BC HOSPITALITY GROUP INC.
                                                Case 20-13103-BLS            Doc 419    Filed 05/06/21   Page 8 of 28   Date: 05/05/2021
Numerical Claims Register for BC HOSPITALITY GROUP INC (ALL DEBTORS)



MIAMI-DADE COUNTY TAX COLLECTOR                 Claim Number: 36
200 NW 2ND AVE, STE 430                         Claim Date: 02/04/2021
MIAMI, FL 33128                                 Debtor: BC HOSPITALITY GROUP INC.



SECURED                    Claimed:                 $19,279.18 UNLIQ
FRANCHISE TAX BOARD                             Claim Number: 37
ATTN BANKRUPTCY SECTION MS A340                 Claim Date: 02/04/2021
PO BOX 2952                                     Debtor: BC HOSPITALITY GROUP INC.
SACRAMENTO, CA 95812-2952


PRIORITY                   Claimed:                  $1,731.73
UNSECURED                  Claimed:                    $122.49
LA SPECIALTY PRODUCE CO INC                     Claim Number: 38
13527 ORDEN DR                                  Claim Date: 02/09/2021
SANTA FE SPRINGS, CA 90670                      Debtor: BC SILVER LAKE LLC



PRIORITY                   Claimed:                  $3,894.79
UNSECURED                                                                      Scheduled:             $3,777.91
CENTURY CITY MALL LLC                           Claim Number: 39
C/O BARCLAY DAMON LLP                           Claim Date: 02/09/2021
ATTN NICLAS FERLAND, ESQ                        Debtor: BC CENTURY CITY LLC
545 LONG WHARF DR, 9TH FL                       Comments: POSSIBLY AMENDED BY 56
NEW HAVEN, CT 06511

SECURED                    Claimed:                 $37,392.84
UNSECURED                  Claimed:                 $56,348.66                 Scheduled:           $127,831.01
CENTURY CITY MALL LLC                           Claim Number: 40
C/O BARCLAY DAMON LLP                           Claim Date: 02/09/2021
ATTN NICLAS FERLAND, ESQ                        Debtor: BC HOSPITALITY GROUP LLC
545 LONG WHARF DR, 9TH FL                       Comments: POSSIBLY AMENDED BY 55
NEW HAVEN, CT 06511

SECURED                    Claimed:                 $37,392.84
UNSECURED                  Claimed:                 $56,348.66




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 8
BC HOSPITALITY GROUP INC.
                                                Case 20-13103-BLS         Doc 419   Filed 05/06/21   Page 9 of 28   Date: 05/05/2021
Numerical Claims Register for BC HOSPITALITY GROUP INC (ALL DEBTORS)



USADVISORS.ORG LLC                              Claim Number: 41
ATTN MICHAEL GIBSON                             Claim Date: 02/10/2021
1994 E SUNRISE BLVD, #199                       Debtor: BC HOSPITALITY GROUP INC.
FORT LAUDERDALE, FL 33304


PRIORITY                   Claimed:                 $13,650.00
UNSECURED                  Claimed:                 $16,350.00
BORDERLIW INC                                   Claim Number: 42
C/O TOPTANI LAW PLLC                            Claim Date: 02/10/2021
ATTN EDWARD TOPTANI                             Debtor: BC HOSPITALITY GROUP INC.
375 PEARL ST, STE 1410
NEW YORK, NY 10038

UNSECURED                  Claimed:                $113,039.05
BERTBERN REALTY CORP                            Claim Number: 43
C/O TOPTANI LAW PLLC                            Claim Date: 02/10/2021
ATTN EDWARD TOPTANI                             Debtor: BC HOSPITALITY GROUP INC.
375 PEARL ST, STE 1410
NEW YORK, NY 10038

UNSECURED                  Claimed:                $113,039.05
TRUST FBO SUSAN REAVES                          Claim Number: 44
C/O TOPTANI LAW PLLC                            Claim Date: 02/10/2021
ATTN EDWARD TOPTANI                             Debtor: BC HOSPITALITY GROUP INC.
375 PEARL ST, STE 1410
NEW YORK, NY 10038

SECURED                    Claimed:                 $56,519.50
TRUST FBO PETER MAYER                           Claim Number: 45
C/O TOPTANI LAW PLLC                            Claim Date: 02/10/2021
ATTN EDWARD TOPTANI                             Debtor: BC HOSPITALITY GROUP INC.
375 PEARL ST, STE 1410
NEW YORK, NY 10038

SECURED                    Claimed:                 $56,519.50




Epiq Bankruptcy Solutions, LLC                                                                                              Page: 9
BC HOSPITALITY GROUP INC.
                                                Case 20-13103-BLS            Doc 419   Filed 05/06/21   Page 10 of 28   Date: 05/05/2021
Numerical Claims Register for BC HOSPITALITY GROUP INC (ALL DEBTORS)



JACKSON LEWIS PC                                Claim Number: 46
1133 WESTCHESTER AVE, STE S125                  Claim Date: 02/09/2021
WEST HARRISON, NY 10604                         Debtor: BC HOSPITALITY GROUP INC.



UNSECURED                  Claimed:                  $9,005.90
FRANCHSE TAX BOARD                              Claim Number: 47
ATTN BANKRUPTCY SECTION MS A340                 Claim Date: 02/11/2021
PO BOX 2952                                     Debtor: BC SILVER LAKE LLC
SACRAMENTO, CA 95812-2952


PRIORITY                   Claimed:                    $143.80
UNSECURED                  Claimed:                  $1,518.88
FRANCHISE TAX BOARD                             Claim Number: 48
ATTN BANKRUPTCY SECTION MS A340                 Claim Date: 02/11/2021
PO BOX 2952                                     Debtor: BC HOSPITALITY GROUP LLC
SACRAMENTO, CA 95812-2952


PRIORITY                   Claimed:                  $1,690.65
UNSECURED                  Claimed:                    $180.84
CITY OF BOSTON                                  Claim Number: 49
ATTN TREASURY DEPT, BANKRUPTCY COOR             Claim Date: 03/19/2021
CITY HALL, RM M-5                               Debtor: BC HOSPITALITY GROUP INC.
ONE CITY HALL SQ
BOSTON, MA 02201

PRIORITY                   Claimed:                    $932.01
CITY OF BOSTON                                  Claim Number: 50
ATTN TREASURY DEPT, BANKRUPTCY COOR             Claim Date: 03/19/2021
CITY HALL, RM M-5                               Debtor: BC HOSPITALITY GROUP INC.
ONE CITY HALL SQ
BOSTON, MA 02201

PRIORITY                   Claimed:                  $6,384.98




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 10
BC HOSPITALITY GROUP INC.
                                                Case 20-13103-BLS          Doc 419       Filed 05/06/21   Page 11 of 28   Date: 05/05/2021
Numerical Claims Register for BC HOSPITALITY GROUP INC (ALL DEBTORS)



CITY OF BOSTON                                  Claim Number: 51
ATTN TREASURY DEPT, BANKRUPTCY COOR             Claim Date: 03/19/2021
CITY HALL, RM M-5                               Debtor: BC HOSPITALITY GROUP INC.
ONE CITY HALL SQ
BOSTON, MA 02201

PRIORITY                   Claimed:                  $6,325.51
CITY OF BOSTON                                  Claim Number: 52
ATTN TREASURY DEPT, BANKRUPTCY COOR             Claim Date: 03/19/2021
CITY HALL, RM M-5                               Debtor: BC HOSPITALITY GROUP INC.
ONE CITY HALL SQ
BOSTON, MA 02201

PRIORITY                   Claimed:                  $4,564.23
CITY OF BOSTON                                  Claim Number: 53
ATTN TREASURY DEPT, BANKRUPTCY COOR             Claim Date: 03/19/2021
CITY HALL, RM M-5                               Debtor: BC HOSPITALITY GROUP INC.
ONE CITY HALL SQ
BOSTON, MA 02201

PRIORITY                   Claimed:                  $1,861.47
CITY OF BOSTON                                  Claim Number: 54
ATTN TREASURY DEPT, BANKRUPTCY COOR             Claim Date: 03/19/2021
CITY HALL, RM M-5                               Debtor: BC HOSPITALITY GROUP INC.
ONE CITY HALL SQ
BOSTON, MA 02201

PRIORITY                   Claimed:                  $1,908.92
CENTURY CITY MALL LLC                           Claim Number: 55
C/O BARCLAY DAMON LLP                           Claim Date: 03/19/2021
ATTN NICLAS FERLAND, ESQ                        Debtor: BC HOSPITALITY GROUP LLC
545 LONG WHARF DR, 9TH FL                       Comments:
NEW HAVEN, CT 06511                             AMENDS CLAIM #40; Claim out of balance

SECURED                    Claimed:                 $37,392.84
UNSECURED                  Claimed:                $379,679.34
TOTAL                      Claimed:                $418,870.94




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 11
BC HOSPITALITY GROUP INC.
                                                Case 20-13103-BLS            Doc 419     Filed 05/06/21   Page 12 of 28   Date: 05/05/2021
Numerical Claims Register for BC HOSPITALITY GROUP INC (ALL DEBTORS)



CENTURY CITY MALL LLC                           Claim Number: 56
C/O BARCLAY DAMON LLP                           Claim Date: 03/19/2021
ATTN NICLAS FERLAND, ESQ                        Debtor: BC CENTURY CITY LLC
545 LONG WHARF DR, 9TH FL                       Comments:
NEW HAVEN, CT 06511                             AMENDS CLAIM #39; Claim out of balance

SECURED                    Claimed:                 $37,392.84
UNSECURED                  Claimed:                $379,679.34
TOTAL                      Claimed:                $418,870.94
LARDER BAKING COMPANY                           Claim Number: 57
ATTN JENNIFER MACY                              Claim Date: 04/01/2021
8990 NATIONAL BLVD                              Debtor: BC SILVER LAKE LLC
LOS ANGELES, CA 90034


UNSECURED                  Claimed:                    $703.42
PSE&G                                           Claim Number: 58
ATTN BANKRUPTCY DEPT                            Claim Date: 03/26/2021
PO BOX 709                                      Debtor: BC HOSPITALITY GROUP INC.
NEWARK, NJ 07101


UNSECURED                  Claimed:                  $1,606.09
NSTAR ELECTRIC                                  Claim Number: 59
D/B/A EVERSOURCE ENERGY                         Claim Date: 03/30/2021
C/O HONOR HEATH                                 Debtor: BC HOSPITALITY GROUP INC.
107 SELDEN ST
BERLIN, CT 06037

UNSECURED                  Claimed:                  $5,739.59
NY STATE DEPT OF TAXATION AND FINANCE           Claim Number: 60
ATTN BANKRUPTCY SECTION                         Claim Date: 04/08/2021
PO BOX 5300                                     Debtor: BC COMMISSARY NJ LLC
ALBANY, NY 12205-0300


PRIORITY                   Claimed:                  $5,304.80 UNLIQ
UNSECURED                  Claimed:                    $900.31 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 12
BC HOSPITALITY GROUP INC.
                                                Case 20-13103-BLS         Doc 419       Filed 05/06/21   Page 13 of 28   Date: 05/05/2021
Numerical Claims Register for BC HOSPITALITY GROUP INC (ALL DEBTORS)



NYC DEPT OF FINANCE                             Claim Number: 61
C/O TAX AUDIT & ENFORCEMENT DIVISION            Claim Date: 04/29/2021
ATTN BANKRUPTCY UNIT                            Debtor: E2 185 BLEECKER LLC
375 PEARL ST
NEW YORK, NY 10038

PRIORITY                   Claimed:                 $29,553.89
AMERICAN EXPRESS NATIONAL BANK                  Claim Number: 20000
C/O BECKET AND LEE LLP                          Claim Date: 01/08/2021
PO BOX 3001                                     Debtor: BC HOSPITALITY GROUP LLC
MALVERN, PA 19355-0701


UNSECURED                  Claimed:                 $10,318.64
ORWASHERS BAKERY                                Claim Number: 20001
1187 E 156TH ST                                 Claim Date: 01/11/2021
BRONX, NY 10474                                 Debtor: BC 1385 BROADWAY LLC



UNSECURED                  Claimed:                    $677.46
ORWASHERS BAKERY                                Claim Number: 20002
1187 E 156TH ST                                 Claim Date: 01/11/2021
BRONX, NY 10474                                 Debtor: BC WILLIAMSBURG LLC



UNSECURED                  Claimed:                    $714.52
ORWASHERS BAKERY                                Claim Number: 20003
1187 E 156TH ST                                 Claim Date: 01/11/2021
BRONX, NY 10474                                 Debtor: CW SSS LLC



UNSECURED                  Claimed:                    $387.39                 Scheduled:                $216.96




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 13
BC HOSPITALITY GROUP INC.
                                                Case 20-13103-BLS          Doc 419     Filed 05/06/21   Page 14 of 28   Date: 05/05/2021
Numerical Claims Register for BC HOSPITALITY GROUP INC (ALL DEBTORS)



ORWASHERS BAKERY                                Claim Number: 20004
1187 E 156TH ST                                 Claim Date: 01/11/2021
BRONX, NY 10474                                 Debtor: E2 60 WEST 22ND STREET LLC



UNSECURED                  Claimed:                    $704.54                Scheduled:                $485.70
ORWASHERS BAKERY                                Claim Number: 20005
1187 E 156TH ST                                 Claim Date: 01/11/2021
BRONX, NY 10474                                 Debtor: E2 LAFAYETTE LLC



UNSECURED                  Claimed:                    $736.54                Scheduled:                $713.70
ORWASHERS BAKERY                                Claim Number: 20006
1187 E 156TH ST                                 Claim Date: 01/11/2021
BRONX, NY 10474                                 Debtor: BCRC LLC



UNSECURED                  Claimed:                  $1,155.56                Scheduled:                $976.70
VARELA, GILBERTO                                Claim Number: 20007
C/O BRENT A FRIEDMAN PA                         Claim Date: 01/11/2021
78 SW 7TH ST, 5TH FL                            Debtor: E2 60 WEST 22ND STREET LLC
MIAMI, FL 33130


UNSECURED                  Claimed:                $500,000.00
NATIONAL GRID                                   Claim Number: 20008
300 ERIE BLVD W                                 Claim Date: 01/12/2021
SYRACUSE, NY 13202                              Debtor: BC HOSPITALITY GROUP INC.



UNSECURED                  Claimed:                  $5,477.10




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 14
BC HOSPITALITY GROUP INC.
                                                Case 20-13103-BLS          Doc 419     Filed 05/06/21   Page 15 of 28   Date: 05/05/2021
Numerical Claims Register for BC HOSPITALITY GROUP INC (ALL DEBTORS)



MASSACHUSETTS DEPARTMENT OF REVENUE             Claim Number: 20009
ATTN BANKRUPTCY UNIT                            Claim Date: 01/13/2021
PO BOX 9564                                     Debtor: BC HOSPITALITY GROUP INC.
BOSTON, MA 02114-9564


PRIORITY                   Claimed:                    $241.89                Scheduled:                 $0.00 UNLIQ
UNSECURED                  Claimed:                    $670.04
BOSTON BUSINESS PRINTING INC                    Claim Number: 20010
115 BROAD ST, BSMT                              Claim Date: 01/13/2021
BOSTON, MA 02110                                Debtor: E2 SEAPORT LLC



ADMINISTRATIVE             Claimed:                    $983.88
CONSOLIDATED EDISON                             Claim Number: 20011
ATTN BANKRUPTCY GROUP                           Claim Date: 01/14/2021
4 IRVING PLACE, 18 FL                           Debtor: E2 60 WEST 22ND STREET LLC
NEW YORK, NY 10003


UNSECURED                  Claimed:                    $137.21
CONSOLIDATED EDISON                             Claim Number: 20012
ATTN BANKRUPTCY GROUP                           Claim Date: 01/14/2021
4 IRVING PLACE, 18 FL                           Debtor: E2 LAFAYETTE LLC
NEW YORK, NY 10003


UNSECURED                  Claimed:                  $3,151.70
CONSOLIDATED EDISON                             Claim Number: 20013
ATTN BANKRUPTCY GROUP                           Claim Date: 01/14/2021
4 IRVING PLACE, 18 FL                           Debtor: BC WILLIAMSBURG LLC
NEW YORK, NY 10003


UNSECURED                  Claimed:                  $6,204.00




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 15
BC HOSPITALITY GROUP INC.
                                                Case 20-13103-BLS         Doc 419       Filed 05/06/21     Page 16 of 28   Date: 05/05/2021
Numerical Claims Register for BC HOSPITALITY GROUP INC (ALL DEBTORS)



CONSOLIDATED EDISON                             Claim Number: 20014
ATTN BANKRUPTCY GROUP                           Claim Date: 01/14/2021
4 IRVING PLACE, 18 FL                           Debtor: BC 1385 BROADWAY LLC
NEW YORK, NY 10003


UNSECURED                  Claimed:                     $12.00
CONSOLIDATED EDISON                             Claim Number: 20015
ATTN BANKRUPTCY GROUP                           Claim Date: 01/15/2021
4 IRVING PL, 18TH FL                            Debtor: BC 630 LEXINGTON LLC
NEW YORK, NY 10003


UNSECURED                  Claimed:                  $4,141.91
CONSOLIDATED EDISON                             Claim Number: 20016
ATTN BANKRUPTCY GROUP                           Claim Date: 01/15/2021
4 IRVING PL, 18TH FL                            Debtor: E2 185 BLEECKER LLC
NEW YORK, NY 10003


UNSECURED                  Claimed:                  $8,001.72
PRO-TEK SERVICES NY LLC                         Claim Number: 20017
C/O TANYA TUZZOLINO                             Claim Date: 01/15/2021
1670 OLD COUNTRY RD, STE 202                    Debtor: BC COMMISSARY NJ LLC
PLAINVIEW, NY 11803


UNSECURED                  Claimed:                 $14,327.78                 Scheduled:                $3,434.55
REDBRIDGE BEDFORD LLC                           Claim Number: 20018
C/O REDSKY CAPITAL LLC                          Claim Date: 01/20/2021
3 HOPE ST                                       Debtor: BC HOSPITALITY GROUP INC.
BROOKLYN, NY 11211


UNSECURED                  Claimed:                $296,052.13




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 16
BC HOSPITALITY GROUP INC.
                                                Case 20-13103-BLS         Doc 419      Filed 05/06/21     Page 17 of 28   Date: 05/05/2021
Numerical Claims Register for BC HOSPITALITY GROUP INC (ALL DEBTORS)



RESTAURANT HR GROUP INC                         Claim Number: 20019
1900 E GOLF RD, STE 950                         Claim Date: 01/21/2021
SCHAUMBURG, IL 60173                            Debtor: BC HOSPITALITY GROUP LLC



UNSECURED                  Claimed:                  $2,725.81                Scheduled:                $6,500.00
SULLIVAN, ALEXANDRA                             Claim Number: 20020
17 CENTRAL ST                                   Claim Date: 01/22/2021
WINCHESTER, MA 01890-2603                       Debtor: BC HOSPITALITY GROUP INC.



UNSECURED                  Claimed:                  $2,010.00
HUDSON SQUARE PROPERTIES LLC                    Claim Number: 20021
345 HUDSON, 12TH FL                             Claim Date: 01/27/2021
NEW YORK, NY 10014                              Debtor: BC HOSPITALITY GROUP INC.



ADMINISTRATIVE             Claimed:                 $11,803.59 UNLIQ
SECURED                    Claimed:                $183,483.23 UNLIQ
BRANDIBBLE CO                                   Claim Number: 20022
220 E ILLINOIS ST, STE 3611                     Claim Date: 01/28/2021
CHICAGO, IL 60611                               Debtor: BC HOSPITALITY GROUP INC.



UNSECURED                  Claimed:                  $1,172.03
BLUE RIDGE BANK NA                              Claim Number: 20023
C/O WILLIAMS MULLEN                             Claim Date: 01/28/2021
ATTN MICHAEL D MUELLER, ESQ                     Debtor: BC HOSPITALITY GROUP INC.
200 S 10TH ST, STE 1600
RICHMOND, VA 23219

UNSECURED                  Claimed:              $2,689,854.75                Scheduled:          $2,672,900.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 17
BC HOSPITALITY GROUP INC.
                                                Case 20-13103-BLS            Doc 419    Filed 05/06/21   Page 18 of 28   Date: 05/05/2021
Numerical Claims Register for BC HOSPITALITY GROUP INC (ALL DEBTORS)



WESTERN EXTERMINATOR                            Claim Number: 20024
C/O RENTOKIL NORTH AMERICA                      Claim Date: 02/01/2021
ATTN BANKRUPTCY TEAM                            Debtor: BC SILVER LAKE LLC
1125 BERKSHIRE BLVD, STE 150
READING, PA 19610

UNSECURED                  Claimed:                    $214.00                 Scheduled:                $107.00
FULL POINT GRAPHICS LLC                         Claim Number: 20025
183 LORRAINE ST, #3507                          Claim Date: 02/03/2021
BROOKLYN, NY 11231                              Debtor: BC HOSPITALITY GROUP INC.



UNSECURED                  Claimed:                  $1,437.15
FULL POINT GRAPHICS LLC                         Claim Number: 20026
183 LORRAINE ST, #3507                          Claim Date: 02/03/2021
BROOKLYN, NY 11231                              Debtor: BC 1385 BROADWAY LLC



UNSECURED                  Claimed:                    $203.60
FULL POINT GRAPHICS LLC                         Claim Number: 20027
183 LORRAINE ST, #3507                          Claim Date: 02/03/2021
BROOKLYN, NY 11231                              Debtor: BC 1385 BROADWAY LLC



UNSECURED                  Claimed:                    $108.88
FULL POINT GRAPHICS LLC                         Claim Number: 20028
183 LORRAINE ST, #3507                          Claim Date: 02/03/2021
BROOKLYN, NY 11231                              Debtor: BC HOSPITALITY GROUP INC.



UNSECURED                  Claimed:                    $391.95




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 18
BC HOSPITALITY GROUP INC.
                                                Case 20-13103-BLS         Doc 419       Filed 05/06/21     Page 19 of 28   Date: 05/05/2021
Numerical Claims Register for BC HOSPITALITY GROUP INC (ALL DEBTORS)



WS SEAPORT L-1 LLC                              Claim Number: 20029
C/O GOULSTON & STORRS PC                        Claim Date: 02/07/2021
ATTN PETER D BILOWZ                             Debtor: E2 SEAPORT LLC
400 ATLANTIC AVE
BOSTON, MA 02110

ADMINISTRATIVE             Claimed:                 $17,792.28 UNLIQ
UNSECURED                  Claimed:                $723,669.22 UNLIQ           Scheduled:                $5,927.11
DAIRYLAND USA CORP                              Claim Number: 20030
C/O REED SMITH LLP                              Claim Date: 02/08/2021
ATTN CHRISTOPHER A LYNCH                        Debtor: E2 SEAPORT LLC
599 LEXINGTON AVE, 24TH FL
NEW YORK, NY 10022

ADMINISTRATIVE             Claimed:                    $371.43
UNSECURED                                                                      Scheduled:                 $371.43
DAIRYLAND USA CORP                              Claim Number: 20031
C/O REED SMITH LLP                              Claim Date: 02/08/2021
ATTN CHRISTOPHER A LYNCH                        Debtor: CCSW FENWAY LLC
599 LEXINGTON AVE, 24TH FL
NEW YORK, NY 10022

UNSECURED                  Claimed:                  $2,146.32
DAIRYLAND USA CORP                              Claim Number: 20032
C/O REED SMITH LLP                              Claim Date: 02/08/2021
ATTN CHRISTOPHER A LYNCH                        Debtor: BC BACK BAY LLC
599 LEXINGTON AVE, 24TH FL
NEW YORK, NY 10022

ADMINISTRATIVE             Claimed:                    $438.62
UNSECURED                                                                      Scheduled:                 $438.62
ISUZU FINANCE OF AMERICA INC                    Claim Number: 20033
C/O DRESSLER PETERS LLC                         Claim Date: 02/08/2021
ATTN DENNIS DRESSLER                            Debtor: BC COMMISSARY NJ LLC
70 W HUBBARD ST, STE 200
CHICAGO, IL 60654

UNSECURED                  Claimed:                 $40,038.58




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 19
BC HOSPITALITY GROUP INC.
                                                Case 20-13103-BLS           Doc 419    Filed 05/06/21     Page 20 of 28   Date: 05/05/2021
Numerical Claims Register for BC HOSPITALITY GROUP INC (ALL DEBTORS)



ISUZU FINANCE OF AMERICA INC                    Claim Number: 20034
C/O DRESSLER PETERS LLC                         Claim Date: 02/08/2021
ATTN DENNIS DRESSLER                            Debtor: BC HOSPITALITY GROUP LLC
70 W HUBBARD ST, STE 200
CHICAGO, IL 60654

SECURED                                                                       Scheduled:            $24,994.16
UNSECURED                  Claimed:                 $40,038.58
BOYLSTON WEST LLC                               Claim Number: 20035
C/O GOULSTON & STORRS PC                        Claim Date: 02/08/2021
ATTN PETER D BILOWZ                             Debtor: CCSW FENWAY LLC
400 ATLANTIC AVE
BOSTON, MA 02110

ADMINISTRATIVE             Claimed:                 $13,896.55
SECURED                    Claimed:                 $65,850.00
UNSECURED                  Claimed:                $439,948.47                Scheduled:           $207,518.13
HELLSTRAND, PATRIK                              Claim Number: 20036
2967 CREST RD                                   Claim Date: 02/08/2021
RANCHO PALOS VERDES, CA 90275                   Debtor: BC HOSPITALITY GROUP INC.



UNSECURED                  Claimed:                $172,288.48                Scheduled:                   $0.00 UNLIQ
DIGOU, ANDRE S                                  Claim Number: 20037
C/O CHACE RUTTENBERG & FREEDMAN LLP             Claim Date: 02/09/2021
1 PARK ROW, STE 300                             Debtor: BC PROVIDENCE LLC
PROVIDENCE, RI 02903                            Comments: POSSIBLY AMENDED BY 20038


ADMINISTRATIVE             Claimed:                 $26,544.00
UNSECURED                  Claimed:                $126,427.55
BAKER, CAROL                                    Claim Number: 20038
C/O CHACE RUTTENBERG & FREEDMAN LLP             Claim Date: 02/09/2021
ATTN ANDRE S DIGOU, ESQ                         Debtor: BC PROVIDENCE LLC
1 PARK ROW, STE 300                             Comments:
PROVIDENCE, RI 02903                            AMENDS CLAIM #20037

ADMINISTRATIVE             Claimed:                 $26,544.00
UNSECURED                  Claimed:                $126,427.55                Scheduled:                $7,608.53




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 20
BC HOSPITALITY GROUP INC.
                                                Case 20-13103-BLS         Doc 419   Filed 05/06/21   Page 21 of 28   Date: 05/05/2021
Numerical Claims Register for BC HOSPITALITY GROUP INC (ALL DEBTORS)



COSCARELLI, CHLOE                               Claim Number: 20039
C/O PATRICK M ARENZ                             Claim Date: 02/10/2021
800 LASALLE AVE, STE 2800                       Debtor: BC HOSPITALITY GROUP INC.
MINNEAPOLIS, MN 55402


UNSECURED                  Claimed:             $11,611,106.00 UNLIQ
CHEF CHLOE LLC                                  Claim Number: 20040
C/O PATRICK M ARENZ                             Claim Date: 02/10/2021
800 LASALLE AVE, STE 2800                       Debtor: BC HOSPITALITY GROUP INC.
MINNEAPOLIS, MN 55402


UNSECURED                  Claimed:              $2,265,838.60 UNLIQ
CC HOSPITALITY HOLDINGS LLC                     Claim Number: 20041
C/O PATRICK M ARENZ                             Claim Date: 02/10/2021
800 LASALLE AVE, STE 2800                       Debtor: BC HOSPITALITY GROUP INC.
MINNEAPOLIS, MN 55402


UNSECURED                  Claimed:              $5,836,688.00 UNLIQ
CKC SALES LLC                                   Claim Number: 20042
C/O PATRICK M ARENZ                             Claim Date: 02/10/2021
800 LASALLE AVE, STE 2800                       Debtor: BC HOSPITALITY GROUP INC.
MINNEAPOLIS, MN 55402


UNSECURED                  Claimed:                $450,000.00 UNLIQ
GOLKIN, GREGORY                                 Claim Number: 20043
C/O KITCHEN FUND LP                             Claim Date: 02/11/2021
500 PARK AVE, 4TH FL                            Debtor: BC HOSPITALITY GROUP INC.
NEW YORK, NY 10022


UNSECURED                  Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                              Page: 21
BC HOSPITALITY GROUP INC.
                                                Case 20-13103-BLS         Doc 419       Filed 05/06/21   Page 22 of 28   Date: 05/05/2021
Numerical Claims Register for BC HOSPITALITY GROUP INC (ALL DEBTORS)



QOOT INTERNATIONAL                              Claim Number: 20044
ATTN SIMON WRIGHT                               Claim Date: 02/11/2021
11 DOVER STREET                                 Debtor: BC INTERNATIONAL LLC
LONDON W1S 4LH,
UNITED KINGDOM

UNSECURED                  Claimed:                      $0.00 UNDET
PRYOR CASHMAN LLP                               Claim Number: 20045
ATTN RICHARD LEVY JR, ESQ &                     Claim Date: 02/12/2021
ERIC B WOLDNBERG, ESQ                           Debtor: BC HOSPITALITY GROUP LLC
7 TIMES SQ
NEW YORK, NY 10036

UNSECURED                  Claimed:                $293,261.15                 Scheduled:           $136,496.32
PRYOR CASHMAN LLP                               Claim Number: 20046
ATTN RICHARD LEVY JR, ESQ &                     Claim Date: 02/12/2021
ERIC B WOLDENBERG, ESQ                          Debtor: BC HOSPITALITY GROUP INC.
7 TIMES SQ
NEW YORK, NY 10036

UNSECURED                  Claimed:                $293,261.15
BAIN CAPITAL DOUBLE IMPACT FUND LP              Claim Number: 20047
C/O GOODWIN PROCTER LLP                         Claim Date: 02/12/2021
ATTN JORDAN D WEISS                             Debtor: BC HOSPITALITY GROUP INC.
THE NEW YORK TIMES BLDG, 620 EIGHTH AVE
NEW YORK, NY 10018

UNSECURED                  Claimed:                      $0.00 UNDET
ESQUARED HOSPITALITY LLC                        Claim Number: 20048
C/O CIARDI CIARDI & ASTIN                       Claim Date: 02/12/2021
ATTN WALTER W GOULDSBURY III                    Debtor: BC HOSPITALITY GROUP INC.
1204 N KING ST
WILMINGTON, DE 19801

UNSECURED                  Claimed:                $529,251.29




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 22
BC HOSPITALITY GROUP INC.
                                                Case 20-13103-BLS         Doc 419      Filed 05/06/21   Page 23 of 28   Date: 05/05/2021
Numerical Claims Register for BC HOSPITALITY GROUP INC (ALL DEBTORS)



BAIN CAPITAL DOUBLE IMPACT LP                   Claim Number: 20049
C/O GOODWIN PROCTER LLP                         Claim Date: 02/12/2021
ATTN JORDAN D WEISS                             Debtor: BC HOSPITALITY GROUP INC.
THE NEW YORK TIMES BLDG, 620 EIGHTH AVE
NEW YORK, NY 10018

UNSECURED                  Claimed:                      $0.00
STACY ASSOCIATE DASARO                          Claim Number: 20050
GOODWIN PROCTER LLP                             Claim Date: 02/12/2021
ATTN: JORDAN D. WEISS                           Debtor: BC HOSPITALITY GROUP INC.
620 EIGHTH AVENUE                               Comments: WITHDRAWN
NEW YORK, NY 10018                              DOCKET: 227 (02/15/2021)

UNSECURED                  Claimed:                      $0.00 UNDET
ESQUARED HOSPITALITY LLC                        Claim Number: 20051
C/O CIARDI CIARDI & ASTIN                       Claim Date: 02/12/2021
ATTN WALTER W GOULDSBURY III, ESQ               Debtor: BC HOSPITALITY GROUP LLC
1204 N KING ST
WILMINGTON, DE 19801

UNSECURED                  Claimed:                $529,251.29                Scheduled:            $75,931.14
SAMANTHA WASSER A/K/A SAMANTHA HABER            Claim Number: 20052
C/O CIARDI CIARDI & ASTIN                       Claim Date: 02/12/2021
ATTN WALTER W GOULDSBURY III, ESQ               Debtor: BC HOSPITALITY GROUP INC.
1204 N KING ST
WILMINGTON, DE 19801

PRIORITY                   Claimed:                 $13,650.00
UNSECURED                  Claimed:                $317,504.00                Scheduled:                 $0.00 UNLIQ
CHAO, CECILIA                                   Claim Number: 20053
C/O GOODWIN PROCTER LLP                         Claim Date: 02/12/2021
ATTN JORDAN D WEISS                             Debtor: BC HOSPITALITY GROUP INC.
THE NEW YORK TIMES BLDG, 620 EIGHTH AVE
NEW YORK, NY 10018

UNSECURED                  Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 23
BC HOSPITALITY GROUP INC.
                                                Case 20-13103-BLS         Doc 419   Filed 05/06/21   Page 24 of 28   Date: 05/05/2021
Numerical Claims Register for BC HOSPITALITY GROUP INC (ALL DEBTORS)



SAMANTHA WASSER A/K/A SAMANTHA HABER            Claim Number: 20054
C/O CIARDI CIARDI & ASTIN                       Claim Date: 02/12/2021
ATTN WALTER W GOULDSBURY III, ESQ               Debtor: BC HOSPITALITY GROUP LLC
1204 N KING ST
WILMINGTON, DE 19801

PRIORITY                   Claimed:                 $13,650.00
UNSECURED                  Claimed:                $317,504.00
COOK, TODD                                      Claim Number: 20055
C/O GOODWIN PROCTER LLP                         Claim Date: 02/12/2021
ATTN JORDAN D WEISS                             Debtor: BC HOSPITALITY GROUP INC.
THE NEW YORK TIMES BLDG, 620 EIGHTH AVE
NEW YORK, NY 10018

UNSECURED                  Claimed:                      $0.00 UNDET
KF-CHLOE LLC                                    Claim Number: 20056
C/O KITCHEN FUND LP                             Claim Date: 02/12/2021
ATTN GREGORY GOLKIN                             Debtor: BC HOSPITALITY GROUP INC.
500 PARK AVE, 4TH FL
NEW YORK, NY 10022

UNSECURED                  Claimed:                      $0.00 UNDET
KITCHEN FUND LP                                 Claim Number: 20057
ATTN GREGORY GOLKIN                             Claim Date: 02/12/2021
500 PARK AVE, 4TH FL                            Debtor: BC HOSPITALITY GROUP INC.
NEW YORK, NY 10022


UNSECURED                  Claimed:                      $0.00 UNDET
BCIP DOUBLE IMPACT ASSOCIATES LP                Claim Number: 20058
C/O GOODWIN PROCTER LLP                         Claim Date: 02/12/2021
ATTN JORDAN D WEISS                             Debtor: BC HOSPITALITY GROUP INC.
THE NEW YORK TIMES BLDG, 620 EIGHTH AVE
NEW YORK, NY 10018

UNSECURED                  Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                              Page: 24
BC HOSPITALITY GROUP INC.
                                                Case 20-13103-BLS            Doc 419    Filed 05/06/21     Page 25 of 28   Date: 05/05/2021
Numerical Claims Register for BC HOSPITALITY GROUP INC (ALL DEBTORS)



SYSCO METRO NEW YORK LLC                        Claim Number: 20059
C/O JACK LUNDSTEDT                              Claim Date: 02/12/2021
24500 HWY 290                                   Debtor: BC HOSPITALITY GROUP INC.
CYPRESS, TX 77429


PRIORITY                   Claimed:                 $31,009.77
UNSECURED                  Claimed:                 $50,684.65
SYSCO BOSTON LLC                                Claim Number: 20060
C/O JACK LUNDSTEDT                              Claim Date: 02/12/2021
24500 HWY 290                                   Debtor: BC BACK BAY LLC
CYPRESS, TX 77429


PRIORITY                   Claimed:                  $9,449.62
UNSECURED                  Claimed:                 $18,939.53                 Scheduled:            $17,920.12
SYSCO LOS ANGELES INC                           Claim Number: 20061
C/O JACK LUNDSTEDT                              Claim Date: 02/12/2021
24500 HWY 290                                   Debtor: BC SILVER LAKE LLC
CYPRESS, TX 77429


PRIORITY                   Claimed:                    $529.50
UNSECURED                  Claimed:                  $2,130.22                 Scheduled:                $2,577.79
RAZA, ABDULLAH                                  Claim Number: 20062
C/O WONG FLEMING PC                             Claim Date: 02/12/2021
821 ALEXANDER RD, #200                          Debtor: E2 SEAPORT LLC
PRINCETON, NJ 08540


UNSECURED                  Claimed:                $525,000.00
ONDECK LOGISTICS INC                            Claim Number: 20063
3377 BETHEL RD SE, #107-132                     Claim Date: 02/23/2021
PORT ORCHARD, WA 98366                          Debtor: BC HOSPITALITY GROUP INC.



UNSECURED                  Claimed:                  $4,110.00




Epiq Bankruptcy Solutions, LLC                                                                                                    Page: 25
BC HOSPITALITY GROUP INC.
                                                Case 20-13103-BLS         Doc 419   Filed 05/06/21   Page 26 of 28   Date: 05/05/2021
Numerical Claims Register for BC HOSPITALITY GROUP INC (ALL DEBTORS)



HARTFORD FIRE INSURANCE COMPANY                 Claim Number: 20064
BANKRUPTCY UNIT, HO2-R, HOME OFFICE             Claim Date: 02/26/2021
HARTFORD, CT 06155                              Debtor: BC HOSPITALITY GROUP INC.



UNSECURED                  Claimed:                      $0.00 UNDET
NORTHEAST ELECTRICAL & MECHANICAL               Claim Number: 20065
PO BOX 736                                      Claim Date: 03/04/2021
WALPOLE, MA 02081                               Debtor: BC BACK BAY LLC



UNSECURED                  Claimed:                  $1,550.00
LAMORTE, JULIE L                                Claim Number: 20066
183 FISHER ST                                   Claim Date: 03/04/2021
WALPOLE, MA 02081                               Debtor: E2 SEAPORT LLC



UNSECURED                  Claimed:                  $1,100.00
LAMORTE, JULIE L                                Claim Number: 20067
183 FISHER ST                                   Claim Date: 03/04/2021
WALPOLE, MA 02081                               Debtor: CCSW FENWAY LLC



UNSECURED                  Claimed:                    $604.54
NJ DIVISION OF TAXATION                         Claim Number: 20068
PO BOX 245                                      Claim Date: 03/05/2021
TRENTON, NJ 08695-0245                          Debtor: BC COMMISSARY NJ LLC



PRIORITY                   Claimed:                  $8,500.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                              Page: 26
BC HOSPITALITY GROUP INC.
                                                Case 20-13103-BLS           Doc 419   Filed 05/06/21   Page 27 of 28   Date: 05/05/2021
Numerical Claims Register for BC HOSPITALITY GROUP INC (ALL DEBTORS)



GORDON, ALEXANDRA                               Claim Number: 20069
C/O CAITLIN ROBIN & ASSOCIATES PLLC             Claim Date: 03/25/2021
30 BROAD ST, STE 702                            Debtor: BC HOSPITALITY GROUP INC.
NEW YORK, NY 10004


UNSECURED                  Claimed:                      $0.00 UNDET
CITY OF PROVIDENCE, RI                          Claim Number: 20070
ATTN LAW DEPARTMENT                             Claim Date: 04/05/2021
PROVIDENCE CITY HALL                            Debtor: BC PROVIDENCE LLC
444 WESTMINSTER ST, STE 220
PROVIDENCE, RI 02903

PRIORITY                   Claimed:                 $14,315.66
NYC DEPT OF FIINANCE                            Claim Number: 20071
375 PEARL ST, 27TH FL                           Claim Date: 04/28/2021
NEW YORK, NY 10038                              Debtor: BCRC LLC



PRIORITY                   Claimed:                 $14,696.56




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 27
BC HOSPITALITY GROUP INC.
                                                Case 20-13103-BLS          Doc 419       Filed 05/06/21     Page 28 of 28             Date: 05/05/2021
Numerical Claims Register for BC HOSPITALITY GROUP INC (ALL DEBTORS)




                                                                       Summary Page

               Total Number of Filed Claims:             133                                              Claimed Amount      Allowed Amount

                                                                       Administrative:                          $116,363.38              $0.00
                                                                       Priority:                              $1,767,405.17              $0.00
                                                                       Secured:                                 $531,222.77              $0.00
                                                                       Unsecured:                            $29,924,268.57              $0.00
                                                                       Total:                                $32,339,259.89              $0.00
